Case 9:21-cr-80046-AMC Document 32 Entered on FLSD Docket 09/01/2021 Page 1 of 2




                             UNITED STATE DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                              CASE NO. 21-80046-CR-CANNON

  UNITED STATES OF AMERICA,

          Plaintiff,
   v.

  PEDRO HERNANDEZ LOPEZ,

          Defendant.
                                           /

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon the Report and Recommendation entered by

  Magistrate Judge Bruce Reinhart Following Change of Plea Hearing [ECF No. 31]. On August 4,

  2021, Magistrate Judge Reinhart held a Change of Plea hearing during which Defendant pled guilty

  to Count One of the Indictment pursuant to a written plea agreement and factual proffer

  [ECF No. 28]. Magistrate Judge Reinhart thereafter issued a Report and Recommendation on

  Change of Plea [ECF No. 31]. No party has filed objections to the Report, and the time to do so

  has expired.

         The Court has conducted a review of the record and finds no error in the Report. Therefore,

  it is ORDERED AND ADJUDGED as follows:

         1. The Report and Recommendation [ECF No. 31] is AFFIRMED AND ADOPTED.

         2. The guilty plea entered into by Defendant Pedro Hernandez Lopez as to Count One of

             the Indictment is ACCEPTED;

         3. Defendant Pedro Hernandez Lopez is adjudicated guilty of Count One of the

             Indictment. Count One charges Defendant with conspiracy to possess with the intent
Case 9:21-cr-80046-AMC Document 32 Entered on FLSD Docket 09/01/2021 Page 2 of 2

                                                            CASE NO. 21-80046-CR-CANNON


             to distribute 500 grams or more of a mixture and substance containing a detectable

             amount of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii),

             and 846 [ECF No. 15].

          DONE AND ORDERED in Chambers at Fort Pierce, Florida this 1st day of September

  2021.




                                                    ________________________________
                                                    AILEEN M. CANNON
                                                    UNITED STATES DISTRICT JUDGE


   cc:     counsel of record
